On Motion for Rehearing.
GRAVES, Judge.
We have again carefully gone over the record and the statement of facts filed, signed by the attorneys and approved by the court, herein.
Appellant complains in his motion because of the fact that although the appellant testified that he was abused, beaten and mistreated by three officers, the State only placed one of such officers upon the witness stand, and although such officer denied such mistreatment, he says this cause should be reversed because of the State’s failure to place the remaining two officers on the stand to deny such mistreatment.
In appellant’s testimony we only find the name of one of the two absent officer witnesses mentioned twice when appellant stated that Officer Buchanan slapped him and said: “What did you do with that Jack handle?” Appellant then said: “They got me down to the city hall and beat me up. One of them hit me with his fist. * * * They hit me on the side and back also, trying to make me own I did the killing.” .That just before he signed the same Mr. Buchanan caught him in the collar and hit him and threatened to put his father and sister in jail, and “shoot his heart out,” at which time he agreed to “sign the paper (confession) if he will not bother my daddy.” However the appellant denied having told Inspector Fritz many things that appeared in the written confession introduced in evidence, saying that the inspector put them in the confession without any grounds therefor.
W. B. Egan testified that he was at the city hall at about S :30 o’clock in the afternoon, and he, in company with Kenneth Hand, heard the warning given the appellant by Inspector Fritz, heard him read the statement over to appellant, heard the appellant say that it was true, and he witnessed the same. “There was no force, threats or duress in any manner used to compel this defendant to make this statement. In fact, everybody seemed to be in good humor.”
Kenneth Hand, a newspaper man, was on duty at the city hall in Dallas when appellant was brought in by the officers, in the afternoon of March 26, 1941, and saw appellant when he was brought in by the officers. “I was present from the time the officers took the defendant out of the automobile until after the statement was made and signed by the defendant. There were no threats or acts of abuse or anything done down there by anybody to compel this defendant to make this statement, but it was freely and voluntarily made. After the statement was typed, the warning and everything was read to the defendant and he said it was correct and signed his name in my presence. There were no bruises or marks on the defendant to indicate he had been mistreated or induced in any way to sign this statement which was made between 5 :45 and 6 o’clock.”
Inspector Fritz testified that he was with the arresting officers when they took appellant into custody, and rode with them to the city hall; that no one struck appellant nor threatened him in anyway; that appellant told them how he had disposed of the money gotten in the robbery, and also told of having disposed of the jack handle by dropping same into a gasoline tank, from which tank it was later recovered some days thereafter. He absolutely and un-qualifiedly denied any mistreatment, threats or coercion of any kind being used by anyone on appellant to obtain this statement. “No one struck the defendant and no one threatened to kill him. No drastic means or methods were used to get him to- tell us these things.”
We do not think it was demanded of the State that they should have also placed the two other peace officers on the *815stand to testify to the same things that three witnesses had already testified to.
We see no reason for receding from our views expressed in the original opinion. The motion will therefore be overruled.